Exhibit 10.1

 

MASTER LOAN AND SECURITY AGREEMENT

 

between

 

KEY EQUIPMENT FINANCE INC.,

 

as Lender

 

and

 

K-SEA OPERATING PARTNERSHIP L.P.,

 

as Borrower

 

and

 

K-SEA TRANSPORTATION PARTNERS L.P.,
K-SEA TRANSPORTATION INC. and
SEA COAST TRANSPORTATION LLC

 

as Guarantor

 

 

dated April 3, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS; ACCOUNTING; TERMS; GOVERNANCE.

1

2.

LOANS

13

3.

CONDITIONS TO BORROWING

13

4.

PAYMENTS.

17

5.

GUARANTY.

18

6.

GRANT OF SECURITY INTEREST

20

7.

LEASE AND ASSIGNMENT.

20

8.

TAXES

21

9.

LENDER’S RIGHT TO PERFORM FOR BORROWER

22

10.

DELINQUENT PAYMENTS; INTEREST

22

11.

PERSONAL PROPERTY; LIENS; WARRANTY OF TITLE

22

12.

EVENTS OF DEFAULT; REMEDIES.

22

13.

NOTICES

26

14.

GENERAL INDEMNIFICATION

26

15.

SEVERABILITY; CAPTIONS

26

16.

FINANCIAL REPORTING AND OTHER DATA; FINANCIAL COVENANTS

27

17.

REPRESENTATIONS AND WARRANTIES OF GUARANTORS

27

18.

REPRESENTATIONS AND WARRANTIES OF BORROWER

28

19.

VESSELS.

29

20.

PERFECTION

30

21.

SUBSIDIARIES; ADDITIONAL GUARANTORS

30

22.

BLOCKED PERSON

31

23.

VALUE; SOLVENCY

31

24.

MISCELLANEOUS

31

25.

JURY TRIAL WAIVER

32

26.

SEPARATE BORROWINGS

32

27.

ENTIRE AGREEMENT

32

28.

EXECUTION IN COUNTERPARTS

32

 

Exhibits

1.

Note form

2.

Collateral Schedule form

3.

First Preferred Mortgage form

4.

Certificate of No Liens

5.

Loan Amounts/Vessels

6.

Officer’s Certificate

7.

Casualty Loss Value Table

8.

Assumption Agreement

 

i

--------------------------------------------------------------------------------


 

MASTER LOAN AND SECURITY AGREEMENT

 

THIS MASTER LOAN AND SECURITY AGREEMENT (this “Agreement” or “Master Loan
Agreement”) dated as of April 3, 2006, is made by and among K-SEA OPERATING
PARTNERSHIP L.P., a Delaware limited partnership (with respect to each
Collateral Schedule (defined below) to which it is a party, the “Borrower”), and
KEY EQUIPMENT FINANCE INC., a Michigan corporation, and its successors and
assigns (the “Lender”), and K-SEA TRANSPORTATION PARTNERS L.P., a Delaware
limited partnership, K-SEA TRANSPORTATION INC., a Delaware corporation, and SEA
COAST TRANSPORTATION LLC, a Delaware limited liability company (individually and
collectively, “Guarantor”).

 

W I T N E S S E T H:

 

This Agreement provides terms and conditions that the parties intend to apply to
various loan transactions secured by personal property. Each such loan
transaction shall be evidenced in part by a Collateral Schedule (defined below)
that incorporates the provisions of this Master Loan Agreement and that sets
forth the description of the specific collateral. Where the provisions of a
Collateral Schedule conflict with the terms hereof, the provisions of the
Collateral Schedule shall prevail. Each Collateral Schedule, together with the
relevant Note, the relevant First Preferred Mortgage, the relevant Earnings
Assignment, and the relevant Assignment of Insurances (each as defined below)
together with this Agreement shall collectively constitute a complete and
separate secured loan transaction, independent of all other Collateral
Schedules, Notes, First Preferred Mortgages, Earnings Assignments and
Assignments of Insurances entered into by the parties hereto. Each such separate
secured loan transaction incorporates the terms and provisions of this Agreement
without any requirement of being accompanied by an originally executed copy of
this Master Loan Agreement.

 

1.                                      Definitions; Accounting; Terms;
Governance.

 

1.1                               Definitions. Unless the context otherwise
requires, as used in this Agreement, the following terms shall have the
respective meanings indicated below and shall be equally applicable to both the
singular and the plural forms thereof. Capitalized terms not otherwise defined
herein shall have the meaning given in the Loan Documents.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided,
however, that with respect to the Borrower and K-Sea this term shall not be
deemed to describe any Person who is not any of the Borrower, the general
partner of the Borrower, K-Sea or a direct or indirect subsidiary of K-Sea.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Anti-Terror”, “Anti-Terrorism Laws” shall mean any laws relating to terrorism
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
the Laws comprising or implementing the Bank Secrecy Act, and the laws
administered by the United

 

--------------------------------------------------------------------------------


 

States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

 

“Applicable Law” shall mean all applicable Federal, state, local and foreign
laws (including, without limitation, any Environmental Laws and any industrial
hygiene and occupational safety or similar laws), ordinances, judgments,
decrees, injunctions, writs and orders of any Governmental Authority and rules,
regulations, orders, licenses and permits of any Governmental Authority.

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of the
amount of the Orderly Liquidation Value of all Vessels subject to a Collateral
Schedule divided by the aggregate outstanding principal amount of the Note
secured by the Vessels listed on such Collateral Schedule.

 

“Assignments” means, collectively, the Earnings Assignment and the Assignment of
Insurances.

 

“Assumption Agreement” shall have the meaning specified in Section 21 hereof.

 

“Authorized Signer” shall mean those officers of Borrower and Guarantors,
respectively, set forth on an incumbency certificate delivered by Borrower and
Guarantors to Lender, who are authorized and empowered to execute the Loan
Documents.

 

“Assignment of Insurances” means an assignment of vessel insurance policies by
Borrower in favor of Lender with respect to each Vessel listed on a Collateral
Schedule.

 

“Borrower” means K-Sea Operating Partnership L.P., a Delaware limited
partnership.

 

“bps” means basis points where one basis point represents one one-hundredth of a
percent (1/100 of 1%).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with the determination of
the LIBOR Base Rate (including any notice in respect thereof), the term
“Business Day” shall also exclude any day that is not a London Banking Day.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Casualty Event of Loss” shall mean, with respect to any Vessel, the actual or
constructive total loss of such Vessel due to sinking, breaking up, theft,
destruction, damage beyond repair or damage from any reason whatsoever, to an
extent which makes repair

 

2

--------------------------------------------------------------------------------


 

uneconomical, or rendition thereof unfit for normal use without repairs that, in
the reasonable judgment of Borrower, would not be commercially reasonable to
make.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act,
42 U.S.C. Section 9601 et seq. and as further amended from time to time.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of
ownership interests representing more than 50% of the general partnership
interest in K-Sea or more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding ownership interests of Borrower or any
Subsidiary Guarantor, or (b) for the period of twelve (12) consecutive calendar
months, a majority of the board of Borrower or any Guarantor shall no longer be
composed of individuals (i) who were members of said board on the first day of
such period, (ii) whose election or nomination to said board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said board, or (iii) whose
election or nomination to said board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of said board.

 

“Classification Society” means the American Bureau of Shipping or such other
classification society acceptable to Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means:

 

(i)                                    each of the Vessels identified on a
Collateral Schedule, together with all of its machinery, anchors, cables,
chains, rigging, tackle, fittings, tools, pumps, pumping equipment, gear,
apparel, furniture, appliances, equipment, spare and replacement parts and all
other appurtenances thereunto appertaining or belonging, whether now owned or
hereafter acquired by the Borrower and whether on board or not, and also any and
all additions, improvements and replacements made in or to such Vessels or any
part thereof or in or to any equipment and appurtenances thereunder appertaining
or belonging and any and all the charter hire, subcharter hire, freights,
subfreights, earnings, charters (including, without limitation, any rights of
termination thereof), to the extent set forth in the Earnings Assignment,
insurance proceeds and all other proceeds paid or payable to Borrower on account
of the use or employment of any Vessel, being secured by a First Preferred
Mortgage or any other mortgage to be executed and delivered by Borrower in favor
of Lender; and

 

(ii)                                all records, computer tapes, discs, and
other data however stored, ledger sheets, correspondence, invoices, delivery
receipts, documents and instruments related to any of the foregoing.

 

(iii)                            the property described in the related
Assignments and First Preferred Mortgage, and the proceeds thereof, all
insurance with respect to the Vessels,

 

3

--------------------------------------------------------------------------------


 

any and all charters of the Vessels by Borrower and all hire and other amounts
payable from time to time thereunder and the proceeds thereof, all future
charters of the Vessels by Borrower, including all payments and proceeds of the
foregoing and all amounts payable hereunder as more specifically described
herein and in the Assignments and the First Preferred Mortgage.

 

“Collateral Schedule” shall mean a collateral schedule (in substantially the
form of Exhibit 2 hereto) now or hereafter executed by Borrower and Lender in
connection with any Note. Each Collateral Schedule shall be serially numbered.
Unless and only to the extent otherwise expressly provided in a Collateral
Schedule, no Collateral Schedule shall replace any previous Collateral Schedule.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Earnings Assignment” means a general assignment of earnings, freights and hire
with respect to the Vessels identified on a Collateral Schedule, granted by
Borrower in favor of the Lender, in form and substance satisfactory to the
Lender.

 

“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
notice of liability or potential liability, investigation, proceeding, consent
order or consent agreement arising under any Environmental Law or Environmental
Permit relating to Hazardous Materials or arising from alleged injury or threat
of injury to health, safety or the environment in connection with or arising
from exposure to or the actual or potential release of Hazardous Materials,
including (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages, and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

 

“Environmental Event” means (a) an environmental event that has occurred or any
environmental condition that is discovered in, on, beneath, from or involving
any of the Vessels (including the presence, emission or release of Hazardous
Materials or the violation of any applicable Environmental Law) for which a
remediation or reporting could reasonably be required under applicable
Environmental Law, or (b) notification received by Borrower, any Guarantor or
any charterer of a Vessel that such charterer, such Guarantor, Borrower, or any
Vessel is the subject of an Environmental Action relating to such Vessel that
could reasonably be expected to result in any ordered remediation or corrective
action or other material liability under applicable Environmental Law.

 

“Environmental Law” means any and all applicable international, foreign,
federal, state, regional and local laws (as well as obligations, duties and
requirements relating thereto under common law) relating to:  (a) emissions,
discharges, spills, releases or threatened releases of pollutants, contaminants,
Hazardous Materials, materials containing Hazardous Materials, or hazardous or
toxic materials or wastes into ambient air, surface water (including, without
limitation, all inland and ocean waters), groundwater, watercourses, publicly or
privately-owned treatment works, drains, sewer systems, wetlands, septic systems
or onto land; (b) the use, treatment, storage, disposal, handling,
manufacturing, transportation, or shipment of Hazardous

 

4

--------------------------------------------------------------------------------


 

Materials, materials containing Hazardous Materials or hazardous and/or toxic
wastes, materials, products or by-products (or of equipment or apparatus
containing Hazardous Materials); or (c) pollution or the protection of human
health, safety or the environment from exposure to or injury or damage caused by
Hazardous Materials. Without limitation, “Environmental Law” includes CERCLA and
OPA 90 and IMO 13G.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” shall mean each Vessel and other item or items of personal property
that are described on a Collateral Schedule, together with all replacement
parts, additions, attachments and accessories incorporated therein or affixed
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

5

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning specified in Section 12 hereof.

 

“Event of Loss” means, with respect to any Vessel, the actual or constructive
loss or the disappearance of such Vessel or the loss of use thereof, due to
theft, destruction, damage beyond repair or damage from any reason whatsoever,
to an extent which makes repair uneconomical, or rendition thereof unfit for
normal use, or the condemnation, confiscation or seizure of, or requisition of
title to such Vessel by any Governmental Authority or any other Person, or the
requisition of use of any Vessel by any non-United States Governmental
Authority, in each case whether or not acting under color of Governmental
Authority.

 

“Fee” shall mean a documentation fee of $1,500.

 

“Financial Statements” means the balance sheet and statement of income and cash
flows of K-Sea and its consolidated Affiliates (including, without limitation,
Borrower and all Guarantors), on a consolidated basis, as required from time to
time to be provided by Borrower under this Agreement.

 

“First Preferred Mortgage” means a First Preferred Fleet Mortgage, (in
substantially the form of Exhibit 3 hereto), dated the date hereof, granted by
Borrower to the Lender over the whole of the Vessels described on a Collateral
Schedule, as the same may be amended, modified or supplemented from time to
time.

 

“Funding Date” shall mean the date on which a Loan or the Loans are funded as
provided herein.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as may be determined by the Financial Accounting Standards Board.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include any endorsement
for collection or deposit in the ordinary course of business.

 

6

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, K-Sea and any Subsidiary Guarantor from time
to time, and each, a “Guarantor.”

 

“Hazardous Materials” means (a) hazardous materials, hazardous wastes, and
hazardous substances as those or similar terms are defined under any
Environmental Laws, including, but not limited to, the following:  the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801 et seq., as amended from
time to time, the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901
et seq., as amended from time to time, CERCLA, the Clean Water Act, 33 U.S.C.
Section 1251 et seq., as amended from time to time, the Clean Air Act, 42 U.S.C.
Section 7401 et seq., as amended from time to time, and/or the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq., as amended from time to time, OPA
90; (b) petroleum and petroleum products, including crude oil and any fractions
thereof; (c) natural gas, synthetic gas, and any mixtures thereof; (d) asbestos
and/or any material which contains any hydrated mineral silicate, including, but
not limited to, chrysolite, amosite, crocidolite, tremolite, anthophylite and/or
actinolite, whether friable or non-friable; (e) polychlorinated biphenyls
(“PCBs”), or PCB-containing materials or fluids; (f) radon; (g) any other
hazardous radioactive, toxic or noxious substance, material, pollutant, or
solid, liquid or gaseous waste; and (h) any hazardous substance that, whether by
its nature or its use, is subject to regulation under any Environmental Law or
with respect to which any international, federal, state or local Environmental
Law or governmental agency requires environmental investigation, monitoring or
remediation.

 

 “IMO 13G” means Regulation 13G of the amendments to the International
Convention for the Prevention of Pollution from Ships, 1973, as modified by the
Protocol of 1978 relating thereto (MARPOL 73/78) adopted at the 50th Session of
IMO’s Marine Environment Protection Committee.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all operating lease
obligations of such Person, (j) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided, however, that “Indebtedness” shall
not include (x) Secured Nonrecourse Obligations and (y) nonrecourse obligations
incurred in connection with leveraged lease transactions as determined in
accordance with GAAP.

 

“Installment(s)” shall mean the periodic payments of principal and interest due
to repay a Note.

 

7

--------------------------------------------------------------------------------


 

“Interest Rate” means the LIBOR Base Rate plus the Margin.

 

“Item of Equipment” shall mean each item of the Equipment.

 

“K-Sea” means K-Sea Transportation Partners L.P., a Delaware limited
partnership.

 

“Late Payment Rate” shall mean an annual interest rate equal to the lesser of
the maximum interest rate permitted by Applicable Law and two percent (2%) per
annum above the otherwise applicable Interest Rate.

 

“LIBOR Base Rate” shall mean as of the date of determination the London
Interbank Offered Rate on Eurodollar deposits having a maturity of one month,
which appears on the Telerate Page 3750 as of 11:00 a.m., London time, on the
day that is two London Banking Days preceding that reset date. If such rate does
not appear on the Telerate Page 3750, the rate for that reset date will be
determined as if the parties had specified “USD-LIBOR-Reference Banks.”

 

“Lien” shall mean any mortgage, pledge, security interest, lien, encumbrance, or
other charge of any kind whatsoever.

 

“Loans” shall mean the advances represented by all of the Notes, and “Loan”
means the amount advanced with respect to a Vessel, as set forth on Exhibit 5
hereto.

 

“Loan Documents” shall mean, in connection with each Collateral Schedule,
collectively, this Agreement, the relevant Note, such Collateral Schedule, the
relevant First Preferred Mortgage, the relevant Earnings Assignment, the
relevant Assignment of Vessel Insurances, the relevant No Liens Certificate, and
all other documents contemplated hereby and thereby and to be delivered in
connection herewith and therewith.

 

“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

 

“Margin” shall mean 140 bps.

 

“Maritime Liens” means, as to any Vessel:

 

(i)                                     repairmen’s, necessaries supplier’s or
other like Liens arising by operation of law in the ordinary course of trading
or operation of a vessel which are not overdue for a period of more than thirty
(30) days or which are being contested in good faith and by appropriate
proceedings, so long as (A) adequate reserves in accordance with GAAP are being
maintained by Borrower and (B) such contest proceedings operate to stay the sale
of any portion of such Vessel to satisfy the obligation secured by such Lien;

 

(ii)                                  liens for current wages of the crew,
including the master of the Vessel, for current wages of stevedores when
employed directly by such Vessel, or for general average or salvage, including
contract salvage, provided such liens are not overdue for a period of more than
thirty (30) days;

 

(iii)                               Liens for damages arising out of tort; and

 

8

--------------------------------------------------------------------------------


 

(iv)                              Liens arising out of charters and maritime
service contracts entered into in the ordinary course of trading or operation of
a Vessel, to the extent such charters and maritime service contracts are
permitted by the First Preferred Mortgage.

 

“Material Adverse Effect” means a material adverse effect on (a) the Collateral,
(b) the property, business operations, financial condition, liabilities or
capitalization of K-Sea and its consolidated Affiliates, including, without
limitation, Borrower and each Guarantor, taken as a whole, (c) the ability of
Borrower to perform any of its obligations under this Agreement (including the
timely payment of all amounts due hereunder), (d) the rights of or benefits
available to the Lender under this Agreement, or (e) the validity or
enforceability of this Agreement.

 

“Maturity Date” has the meaning given in the relevant Note.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“No Liens Certificate” means a certificate in the form of Exhibit 4 hereto.

 

“Note” shall mean each Promissory Note in substantially the form attached hereto
as Exhibit 1 and executed by Borrower in connection with a Collateral
Schedule and this Agreement, together with any extensions, modifications,
renewals, refinancings or other restructurings thereof.

 

“Note Rate” shall have the meaning set forth in Section 2 hereof.

 

“Obligations”means (a) the due and punctual payment of (i) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations,
including fees, commissions, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower to the Lender, or that are
otherwise payable to the Lender, under this Agreement and the other Loan
Documents; and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower under or pursuant to this
Agreement and the other Loan Documents. This term includes all principal,
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), fees, charges, expenses, attorneys’
fees and any other sum chargeable to Borrower under this Agreement or any of the
other Loan Documents.

 

“OPA 90” means the Oil Pollution Act of 1990, P.L. 101-380, 104 Stat. 484 et
seq., as amended from time to time.

 

“Orderly Liquidation Value” means, with respect to any Vessel, the net proceeds
anticipated at a sale other than a forced sale upon foreclosure, as reasonably
determined by an

 

9

--------------------------------------------------------------------------------


 

independent appraiser appointed by the Lender, and reasonably acceptable to the
Borrower, at the expense of Borrower.

 

“Organizational Documents” means as to any Person which is (a) a corporation,
the certificate or articles of incorporation and by-laws of such Person, (b) a
limited liability company, the certificate of formation, the limited liability
company agreement or similar agreement of such Person, (c) a partnership, the
partnership agreement or similar agreement of such Person, or (d) any other
form of entity or organization, the organizational documents analogous to the
foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Liens” means:

 

(a)                                  Liens imposed by law for taxes or under
ERISA in respect of contingent liabilities thereunder that are not yet due or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established as required under GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, including, but
not limited to, liens arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days;

 

(c)                                  liens covered by insurance; and

 

(d)                                 Maritime Liens,

 

provided, that the term “Permitted Liens” shall not include any Lien securing
Indebtedness; and, provided, further, that the aggregate amount of Permitted
Liens outstanding on any Vessel at any one time shall not exceed $250,000.

 

“Person” shall mean any individual, partnership, corporation, business trust,
unincorporated organization, joint stock company, estate, limited liability
company, or any Governmental Authority.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Premium” shall mean, with respect to any Loan, the meaning given to
it in the Note evidencing that Loan.

 

10

--------------------------------------------------------------------------------


 

“Prohibited Jurisdiction” means any country or jurisdiction, from time to time,
(a) that is subject of a prohibition order (or any similar order or directive),
sanctions or restrictions promulgated or administered by the Office of Foreign
Assets Control of the United States Treasury Department, or (b) in which, or for
which, Lender is otherwise prohibited or restricted, under laws, regulations,
sanctions or restrictions applicable to it or its business, from extending
credit, transferring property or assets, engaging in or facilitating trade or
other economic activity, or otherwise doing business.

 

“Prohibited Person” means any Person appearing on the Specially Designated
Nationals List compiled and disseminated by the Office of Foreign Assets Control
of the United States.

 

“Replacement Vessel” shall have the meaning given in Section 4.3.

 

“Requisition Event of Loss” shall mean, with respect to any Vessel, the
condemnation, confiscation, nationalization or seizure of, or requisition of
title to, such Vessel by any Governmental Authority.

 

“Revolving Credit Agreement” means that certain Loan and Security Agreement
dated March 24, 2005, as subsequently amended, among Borrower, KeyBank National
Association, a national banking association, as administrative agent and
collateral trustee for the lenders thereto, LaSalle Bank National Association,
as syndication agent, and the lenders parties thereto, as the same may be
further amended, supplemented or modified from time to time.

 

“Secured Nonrecourse Obligations” means (i) secured obligations of Borrower
taken on a consolidated basis where recourse of the payee of such obligations is
expressly limited to an assigned lease or loan receivable and the property
related thereto, (ii) debt of single transaction subsidiaries, or
(iii) liabilities of Borrower taken on a consolidated basis to any manufacturer
of leased equipment where such liabilities are payable solely out of revenues
derived from the leasing or sale of such equipment; excluding, however,
nonrecourse obligations incurred in connection with leveraged lease transactions
as determined in accordance with GAAP.

 

“Solvent” means, with respect to any Person, as of any date of determination,
that: (a) the fair value of the property of the Person as of such date is
greater than the total amount of the liabilities (including contingent
liabilities computed at the amount that, in light of all the facts and
circumstances existing as of such date, represents the amount that can
reasonably be expected to become an actual or matured liability) of the Person,
(b) the present fair salable value of the assets of the Person as of such date
is not less than the amount that will be required to pay the probable
liabilities of the Person on its debts as they become absolute and matured,
(c) the Person is able to pay all liabilities of the Person as those liabilities
mature, and (d) the Person does not have unreasonably small capital for the
business in which it is engaged or for any business or transaction in which it
is about to engage. The determination of whether a Person is Solvent shall take
into account all such Person’s assets and liabilities regardless of whether, or
the amount at which, any such asset or liability is included on a balance sheet
of such Person prepared in accordance with GAAP, including assets such as
contingent contribution or subrogation rights, business prospects, distribution
channels and goodwill. In computing the amount of contingent or unrealized
assets or contingent or unliquidated liabilities at any time, such assets and
liabilities will be computed at the amounts which, in light of all the facts and

 

11

--------------------------------------------------------------------------------


 

circumstances existing at such time, represent the amount that reasonably can be
expected to become realized assets or matured liabilities, as the case may be.
In computing the amount that would be required to pay a Person’s probable
liability on its existing debts as they become absolute and matured, reasonable
valuation techniques, including a present value analysis, shall be applied using
such rates over such periods as are appropriate under the circumstances, and it
is understood that, in appropriate circumstances, the present value of
contingent liabilities may be zero.

 

“Subsidiary” means, with respect to any Person (the “Parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, Controlled or held by the Parent, or (b) the
financial statements of which shall be (or should be) consolidated with the
financial statements of such Person in accordance with GAAP.

 

“Subsidiary Guarantor” means any Subsidiary or Affiliate that executes this
Agreement and /or delivers to Lender an Assumption Agreement pursuant to
Section 21 hereof; provided, however, “Subsidiary Guarantor” shall exclude
Inversiones Kara Sea Srl, K-Sea Canada Holdings, and K-Sea Canada Corp.

 

“Subsidiary Guaranty” means Section 5 of this Agreement with respect to a
Subsidiary Guarantor a party hereto, and any other guaranty executed by any
Subsidiary or Affiliate of Borrower in favor of Lender pursuant to Section 21
hereof.

 

“Term” shall mean the term of any Note.

 

“UCC” shall have the meaning set forth in Section 12(b)(ii) hereof.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“USD-LIBOR Reference Banks” means, for any interest period, four major banks in
the London interbank market selected by the British Bankers Association at
approximately 11:00 a.m., London time, on the related LIBOR determination date
to be prime banks in the London interbank market offering rates for deposits in
U.S. dollars for a period of one month.

 

“Vessels” shall mean the U.S. documented vessels identified in Exhibit 5 hereto,
and “Vessel” shall mean a vessel identified on Exhibit 5 and on a Collateral
Schedule, in each case together with all of such vessel’s engines, boilers,
machinery, bowsprits, sails, riggings, boats, anchors, chains, cable, tackle,
apparel, furniture, fittings, gear, tools, pumps, pipe, navigation equipment,
propulsion equipment, spare and replacement parts, fuel, lubricating and other
oils, consumables and other stores, equipment and all other appurtenances
thereunto appertaining or belonging, and such vessel’s freights, hire, earnings,
issues, revenues and profits, whether now or owned or hereafter acquired,
whether on board or not, and any and all additions, improvements

 

12

--------------------------------------------------------------------------------


 

and replacements hereafter made in, on or to such vessels, or any part thereof,
or in or to the equipment and appurtenances aforesaid (all of the foregoing,
together with such vessels’ freights, hire, earnings, issues, revenues and
profits), as well as any Replacement Vessel.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2                               Accounting Terms; Calculations. All accounting
and financial terms not specifically defined herein shall be construed in
accordance with GAAP as in effect from time to time. In all cases, such
accounting and financial terms shall be applied on a basis consistent with those
applied in the preparation of consolidated audited financial statements of K-Sea
and its consolidated affiliates for the fiscal year ending June 30, 2005,
provided, however, if any change in GAAP in itself affects the calculation of
any financial covenant set forth in this Agreement, the Lender may, by written
notice to the Borrower, require that such covenant thereafter be calculated in
accordance with GAAP as in effect immediately before such change in GAAP occurs.
If any such notice is given, compliance certificates delivered pursuant to this
Agreement after such change shall be accompanied by reconciliations of the
difference between the calculation set forth therein and a calculation made in
accordance with GAAP as in effect from time to time after such change occurs.

 

1.3                               Construction of Terms Generally. In this
Agreement, for the purpose of computing periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”  Unless the context otherwise
requires, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument, or other document as from time to time amended, supplemented or
otherwise modified as permitted hereunder, (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof,” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not any
particular provision hereof, (d) the word “including” means “including without
limitation”, and (e) any reference to payment, repayment, or prepayment shall be
construed as referring to payment of immediately available funds in
U.S. Dollars.

 

2.                                      Loans. On the terms, and subject to the
conditions hereof, Lender agrees, on the Funding Date, to fund a Loan with
respect to the Vessels described in a Collateral Schedule in the amount set
forth for such Vessels on Exhibit 5. Each Loan shall bear interest (subject to
the other provisions hereof relating to late payments and to the rate of
interest that will apply following any acceleration of the principal of such
Loan) at a rate equal to the LIBOR Base Rate (from time to time adjusted
pursuant to the terms of the Note) plus the Margin (the “Note Rate”).

 

3.                                      Conditions to Borrowing. The obligations
of the Lender to make the Loans hereunder shall not become effective until the
date on which each of the following conditions is satisfied or waived by Lender
(the “Effective Date”):

 

13

--------------------------------------------------------------------------------


 

(a)                                  The Lender shall have received a
certificate from the secretary of the Borrower and each Guarantor attaching
(i) a true and complete copy of the resolutions of its managing person and of
all documents evidencing all necessary partnership, limited liability company or
corporate action (in form and substance satisfactory to the Lender) taken by it
to authorize the Loan Documents to which it is a party and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its
Organizational Documents, (iii) setting forth the incumbency of its officer or
officers or other analogous counterpart who may sign the Loan Documents,
including therein a signature specimen of such officer or officers, and
(iv) attaching a certificate of good standing of the Secretary of State of the
jurisdiction of its formation.

 

(b)                                  Lender (or its counsel) shall have received
from each party hereto either (x) a counterpart of this Agreement signed on
behalf of such party or (y) written evidence satisfactory to Lender (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(c)                                  The Lender shall have received a Note for
each Loan duly signed on behalf of the Borrower.

 

(d)                                  Each Guarantor party hereto shall have duly
signed this Agreement.

 

(e)                                  The Lender shall have received the
following, each dated the date of the initial Loan hereunder (unless otherwise
specified), in form and substance satisfactory to the Lender, and in sufficient
copies:

 

(i)                                    proper Form UCC-1 financing statements
under the Uniform Commercial Code for all jurisdictions that the Lender may deem
necessary or desirable in order to perfect and protect the first and only
priority Liens and security interests created hereunder and under the Loan
Documents, covering the Collateral;

 

(ii)                                evidence of the completion of all other
recordings and filings of or with respect to the Lien created hereby that the
Lender may deem necessary or desirable in order to perfect and protect the Liens
created hereby;

 

(iii)                            with respect to each Vessel described on
Schedule 5, the following:

 

(A)                              a First Preferred Mortgage covering such Vessel
duly executed by the Borrower and, in connection therewith, such Vessel shall
have been duly documented in the name of the Borrower under the laws of the
United States, such First Preferred Mortgage shall have been duly filed for
recording with the United States Coast Guard, and shall constitute a preferred
ship mortgage on such Vessel;

 

(B)                                an assignment covering the earnings,
freights, hire and requisition compensation, if any, of such Vessel, in form and
substance satisfactory to the Lender, duly executed by the Borrower;

 

(C)                                an assignment covering the insurances of such
Vessel, in form and substance satisfactory to the Lender, duly executed by the
Borrower, and, in

 

14

--------------------------------------------------------------------------------


 

connection therewith, Borrower shall have executed and delivered to Lender
authorizations to collect insurance claims and to collect general average
contributions;

 

(D)                               copies of cover notes and certificates of
entry evidencing the insurance covering such Vessel;

 

(E)                                 authorizations by the Borrower to inspect
class records of such Vessel maintained by the Classification Society, in such
form and such number of counterparts as may be reasonably requested by the
Lender, duly executed by Borrower;

 

(F)                                 a true and complete copy of either (i) a
certificate of ownership and encumbrance issued by the United States Coast Guard
or (ii) an abstract of title issued by the United States Coast Guard, in either
case, showing Borrower to be the sole owner of such Vessel free and clear of all
Liens of record except the First Preferred Mortgage covering such Vessel in
favor of the Lender;

 

(G)                                for each Vessel to the extent it is required
to be maintained in class in order to operate in the service in which it is
operating, a confirmation of class certificate issued by the Classification
Society for such Vessel no earlier than three (3) days prior to the Effective
Date, confirming that such Vessel is in such class without recommendation
affecting class, together with an American Bureau of Shipping SafeNet database
printout dated not more than twenty (20) days prior to the Effective Date,
certified by an officer of Borrower as true and correct;

 

(H)                               a copy of the current certificate of
inspection issued by the United States Coast Guard for such Vessel, if the
Vessel is inspected, and reflecting no outstanding conditions affecting
operation of the Vessel;

 

(I)                                    a copy of the current United States Coast
Guard Certificate of  Documentation for each Vessel with registry and coastwise
trade endorsements; and

 

(J)                                   (1) written advice from B&P International
Insurance Brokerage LLC, insurance brokers, of the placement of the insurances
covering such Vessel; (2) written confirmation from such brokers, that they have
received no notice of the assignment (except from the Lender) of the insurances
or any claim covering such Vessel; (3) an opinion of such brokers to the effect
that such insurance complies with the applicable provisions of this Agreement
and of the First Preferred Mortgage covering such Vessel, where applicable; and
(4) an agreement by such brokers, in form and substance satisfactory to the
Lender, whereunder the insurances of such Vessel, and claims thereunder, will
not be affected by nonpayment of premiums on any other insurances.

 

(f)                                    The Lender shall have received a
favorable written opinion (addressed to the Lender and dated the Effective Date)
from Holland & Knight LLP, on behalf of the Borrower and Guarantors, in form and
substance satisfactory to Lender and its counsel, and covering such other
matters relating to the Borrower and Guarantors, the Loan Documents or the
transactions contemplated hereby as the Lender shall reasonably request.
Borrower hereby requests such counsel to deliver such opinion.

 

15

--------------------------------------------------------------------------------


 

(g)                                 The Lender shall have received such other
documents and certificates as the Lender or its counsel may reasonably request
relating to the organization, existence and good standing of Borrower and each
Guarantor, the authorization of the transactions hereunder and any other legal
matters relating to the Borrower and Guarantors, the Loan Documents or the
transactions contemplated hereby, all in form and substance satisfactory to the
Lender and its counsel.

 

(h)                                 The Lender shall have received
Uniform Commercial Code, tax and judgment lien search reports with respect to
each applicable public office where Liens are or may be filed disclosing that
there are no Liens of record in such official’s office covering any Collateral
or showing Borrower as debtor thereunder (other than Permitted Liens) and a
certificate of an officer of Borrower, dated the Effective Date, certifying
that, upon the making of the Loans there will exist no Liens on the Collateral
other than Permitted Liens.

 

(i)                                    There shall be no injunction, writ,
preliminary restraining order or other order of any nature issued by any
Governmental Authority in any respect affecting the transactions provided for in
this Agreement or the other Loan Documents and no action or proceeding by or
before any Governmental Authority has been commenced and is pending or, to the
knowledge of Borrower, threatened, seeking to prevent or delay the transactions
contemplated by the Loan Documents or challenging any other terms and provisions
hereof or thereof or seeking any damages in connection therewith, and the Lender
shall have received a certificate, in all respects satisfactory to the Lender,
of an officer of the Borrower to the foregoing effect.

 

(j)                                    The Lender shall have received a
certificate with respect to each Loan, dated the Effective Date and signed by an
officer of Borrower, in the form of Exhibit 6 hereto.

 

(k)                                Prior to or simultaneously with the making of
the Loans on the Effective Date, Borrower shall have fully repaid all
Indebtedness secured by the Vessels, and all agreements with respect thereto
shall have been cancelled or terminated, all Liens, if any, securing the same
shall have been terminated, and the Lender shall have received satisfactory
evidence thereof.

 

(l)                                    The Lender shall have completed a due
diligence investigation of Borrower and the Guarantors in scope, and with
results, satisfactory to the Lender; Borrower and the Guarantors shall have
given the Lender such access to their respective books and records as the Lender
may have requested upon reasonable notice in order to carry out its
investigations, appraisals and analyses, and the Lender shall have received all
additional financial, business and other information regarding Borrower and the
Guarantors and their respective properties as the Lender shall have reasonably
requested.

 

(m)                              The Lender shall have received the Fee and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by Borrower hereunder.

 

(n)                                 The Lender shall have received and accepted
a desktop or visual appraisal of all Vessels, which shall be in form and
substance satisfactory to the Lender, and which shall

 

16

--------------------------------------------------------------------------------


 

demonstrate that the Orderly Liquidation Value of the Vessels subject to a
Collateral Schedule as of the Effective Date results in an Asset Coverage Ratio
of not less than 1.25 to 1.00.

 

(o)                                  The Lender shall be reasonably satisfied
(i) that there shall be no litigation or administrative proceeding, or
regulatory development, that would reasonably be expected to have a Material
Adverse Effect and (ii) with the current status of, and the terms of any
settlement or other resolution of, any litigation or other proceedings brought
against Borrower or any Subsidiary.

 

(p)                                  The Lender shall be reasonably satisfied
that no Material Adverse Effect has occurred since December 31, 2005.

 

(q)                                  No Event of Loss shall have occurred with
respect to any of the Vessels.

 

(r)                                  All legal matters with respect to and all
legal documents (including, but not limited to, the Loan Documents) executed in
connection with the transactions contemplated by this Agreement shall be
satisfactory to counsel for the Lender.

 

(s)                                  The Lender shall have reviewed and be
satisfied with Borrower’s, K-Sea’s and K-Sea’s predecessor’s (i) unaudited
financial statements as of and for the six (6) months ended December 31, 2005
and comparable financial statements for the calendar year 2004 and (ii) audited
financial statements for the fiscal years ending June 30, 2005, June 30, 2004,
and June 30, 2003. The Lender shall have reviewed and be satisfied with all
management letters, reports and written materials, if any, that are prepared by
the independent auditor of Borrower, K-Sea and K-Sea’s predecessor during the
years 2003, 2004, and 2005 to the Effective Date.

 

The Lender (acting itself or through its counsel) shall notify Borrower of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of Lender to make Loans shall not become
effective unless each of the foregoing conditions is satisfied (or waived by
Lender) at or prior to 3:00 p.m., EDT, on the Effective Date (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time). The Effective Date shall be not later than April 30, 2006.

 

4.                                      Payments.

 

4.1                               Installments. Borrower shall pay each Note on
the terms set forth therein. All Installments shall be payable when due whether
or not Borrower has received any additional notice that such Installments are
due. All Installments may be paid to Lender by wire transfer to the account of
Lender identified in the Note, or such account or location as may otherwise be
directed by Lender in writing.

 

4.2                               Event of Loss. In the event that any Vessel
shall suffer an Event of Loss, Borrower shall prepay the Note relating to such
Vessel:

 

(a)                                  with respect to a Casualty Event of Loss,
on the earlier of (A) the date that is one hundred eighty (180) days after the
occurrence of such Casualty Event of Loss, and (B) the date that is fifteen (15)
days after receipt by Borrower or Lender of all insurance proceeds payable in
respect thereof; or

 

17

--------------------------------------------------------------------------------


 

(b)                                  with respect to a Requisition Event of
Loss, on the earlier of (A) the date that is fifteen (15) days after receipt by
Borrower of all compensation payable to Borrower in respect thereof, and (B) the
date that is fifteen (15) days after receipt by Borrower or Lender of all
insurance proceeds payable in respect thereof.

 

The amount of any such prepayment shall be equal to the sum of (x) the original
principal amount of the relevant Note multiplied by the percentage set forth for
such Vessel in the Casualty Loss Value Table attached as Exhibit 7 hereto plus
(y) the accrued and unpaid interest on the amount calculated under clause (x) of
this Section 4.2 to the date of prepayment, plus (z) losses, costs or expenses
which may arise as a result of prepayment on a date that is not a Note Payment
Date.

 

4.3                               Replacement Vessel. Notwithstanding
Section 4.2(a)  above, in the event of a Casualty Event of Loss, Borrower may,
upon the written acceptance of Lender in its sole discretion, substitute as
Collateral for the related Note, a vessel of equal or greater value, condition,
utility and remaining useful life, acceptable to Lender in its sole discretion
(together with all of such vessel’s engines, boilers, machinery, bowsprits,
sails, riggings, boats, anchors, chains, cable, tackle, apparel, furniture,
fittings, gear, tools, pumps, pipe, navigation equipment, propulsion equipment,
spare and replacement parts, fuel, lubricating and other oils, consumables and
other stores, equipment and all other appurtenances thereunto appertaining or
belonging, and such vessel’s freights, hire, earnings, issues, revenues and
profits, whether now or owned or hereafter acquired, whether on board or not,
and any and all additions, improvements and replacements hereafter made in, on
or to such vessels, or any part thereof, or in or to the equipment and
appurtenances aforesaid, all of the foregoing, together with such vessel’s
freights, hire, earnings, issues, revenues and profits, “Replacement Vessel”),
subject to all the terms and conditions hereof, including recording and
perfection of a first preferred mortgage covering such Replacement Vessel in the
form of a supplement to the First Preferred Mortgage, provided that Lender’s
interest in the insurance proceeds related to such Casualty Event of Loss shall
continue until filing of the first preferred mortgage on such Replacement
Vessel. Upon such filing, such Replacement Vessel will constitute a “Vessel” for
purposes of the Loan Documents, and Lender will reassign the interest in, or pay
to Borrower any proceeds received by the Lender of, insurance related to the
Casualty Event of Loss.

 

5.                                      Guaranty.

 

5.1                               Guaranty; Maximum Liability. To induce the
Lender to make the Loan to the Borrower, and in consideration thereof, each of
the Guarantors hereby agrees to unconditionally and irrevocably guarantee,
jointly and severally, as primary obligors and not merely as surety, to the
Lender the due and timely performance of all Obligations and the due and
punctual payment in immediately available funds of all Obligations of the
Borrower hereunder (whether by acceleration or otherwise). The Guarantors hereby
agree that (a) this is a guaranty of payment and performance and not merely of
collection, and shall continue in full force and effect and be binding upon the
Guarantors and their respective successors and assigns until payment in full and
performance of all obligations guaranteed hereunder; and (b) amounts payable
hereunder shall be paid when due without set-off or reduction for any reason
whatsoever.

 

5.2                               Guaranty Unconditional. The Obligations of the
Guarantors under this guaranty shall be joint and several, irrevocable,
unconditional and absolute and, without limiting

 

18

--------------------------------------------------------------------------------


 

the generality of the foregoing, shall not be released, discharged or otherwise
affected by, except for payment of the Obligations and to the extent permitted
by Applicable Law (i) any extension, renewal, settlement, compromise, waiver or
release in respect of any Obligation or any Loan under this Agreement or any
Loan Document by operation of Applicable Law or otherwise; (ii) any modification
or amendment of or supplement to this Agreement or any Loan Document; (iii) any
modification, amendment, waiver, release, non-perfection or invalidity of any
direct or indirect security, or of any guarantee or other liability of any third
party, of the Obligations of the Borrower with respect to which this guaranty
relates; (iv) any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Guarantor or its assets or any resulting release or discharge of
any of the Obligations of the Guarantors contained in this Agreement or any Loan
Document; (v) the existence of any claim, set-off or other rights which any
Guarantor may have at any time against Lender or any other Person, whether or
not arising in connection with this Agreement or any Loan Document, provided,
however, that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim; (vi) any invalidity or
unenforceability relating to or against the Borrower for any reason of this
Agreement or any Loan Document or any provision of Applicable Law or regulation
purporting to prohibit the payment by the Borrower under this Agreement or any
Loan Document; or (vii) to the extent permitted by Applicable Law, any other act
or omission to act or delay of any kind by Borrower, a Guarantor, the Lender or
any other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Obligations under this Section 5.

 

5.3                               Discharge; Reinstatement. The Obligations of
each Guarantor under this Section 5 shall remain in full force and effect until
the Obligations of the Borrower under this Agreement or any other Loan Document
have been paid in full. If at any time any payment of any amount payable by a
Guarantor under this Section 5, any other section of this Agreement or other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Guarantor or otherwise, the
other Guarantors’ obligations under this Section 5 with respect to such payment
shall be reinstated at such time as though such payment had become due but had
not been made at such time. This Section 5 shall survive the termination of this
Agreement until the payment in full of all amounts payable under this Agreement
and any other Loan Documents.

 

5.4                               Waiver. No Guarantor shall be entitled to
enforce any remedy which the Lender now has or may hereafter have against any
Borrower, any endorser or any Guarantor in respect of all or any part of the
Obligations paid by such Guarantor until all of the Obligations shall have been
fully and finally paid to the Lender and all commitments of the Lender hereunder
to the Borrower have terminated. Each Guarantor hereby waives any benefit of,
and any right to participate in, any security or collateral given to the Lender
to secure payment of the Obligations or any other liability of the Borrower or
any Guarantor to the Lender. Each Guarantor also waives all setoffs and
counterclaims and all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this guaranty. Each Guarantor further waives all notices of the
existence, creation or incurring of additional Obligations by the Borrower, and
also waives all notices that the principal amount, or any portion thereof,
and/or any interest on any instrument or document evidencing all or any part of
the Obligations is due, notices of any and all proceedings to collect all or any
part of the

 

19

--------------------------------------------------------------------------------


 

Obligations, and, to the extent permitted by Applicable Law, notices of
exchange, sale, surrender or other handling of any Collateral given to the
Lender to secure payment of the Obligations.

 

5.5                               Stay of Acceleration. If acceleration of the
time for payment of any amount payable by Borrower or any Guarantor under this
Agreement or any other Loan Document in respect of an Obligation is stayed upon
the insolvency, bankruptcy or reorganization of Borrower or such Guarantor all
such amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Borrower (if Borrower is not subject to such
a proceeding) and other Guarantors (not subject to such a proceeding) hereunder
forthwith on demand by the Lender.

 

5.6                               Subrogation and Contribution Rights. If any
Guarantor makes a payment in respect of the Obligations, it shall be subrogated
to the rights, if any, of the payees against the Borrower and other Guarantors
with respect to such payment and shall have rights of contribution against the
Borrower or other Guarantors; provided, however, that such Guarantor shall not
enforce its rights to any payment by way of subrogation or by exercising its
right of contribution until all the Obligations owing to the Lender shall have
been finally paid in full and may not under applicable insolvency laws be
required to be repaid by the Lender, and the commitments of the Lender and all
obligations to make Loans hereunder have been terminated.

 

6.                                      Grant of Security Interest. To secure
the payment and performance in full of all Obligations, Borrower hereby grants
to the Lender a continuing security interest in and Lien upon, and a right of
set-off against, and Borrower hereby assigns and pledges to the Lender, all of
the Collateral owned by it or in which it has an interest with respect to each
Loan and Collateral Schedule.

 

7.                                      Lease and Assignment.

 

(a)                                  WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
BORROWER SHALL NOT (EXCEPT AS EXPRESSLY PERMITTED UNDER THE RELEVANT FIRST
PREFERRED MORTGAGE) (i) ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE
DISPOSE OF, THE EQUIPMENT OR ANY INTEREST THEREIN, AND BORROWER SHALL NOT ASSIGN
OR DELEGATE ITS RIGHTS OR OBLIGATIONS UNDER THE LOAN DOCUMENTS, OR (ii)  LEASE
OR LEND OR CHARTER THE EQUIPMENT, IN EACH CASE, ON A DEMISE OR BAREBOAT BASIS,
NOR PERMIT THE VESSELS TO BE OPERATED BY ANYONE OTHER THAN BORROWER OR
BORROWER’S QUALIFIED EMPLOYEES AND BORROWER’S AFFILIATES, PROVIDED, HOWEVER,
THAT Borrower shall ensure that none of the Vessels is traded, located, operated
or used, directly or indirectly, in a Prohibited Jurisdiction or by a Prohibited
Person, and no time or voyage charterer or shipper shall be a Prohibited Person
or organized in a Prohibited Jurisdiction. For the avoidance of doubt, the
forgoing is not intended to restrict Borrower’s ability to enter into time
charters and voyage charters of the Vessels, provided that in respect of any
charter entered into prior to or after the date hereof with respect to any
Vessel in excess of twelve (12) calendar months (other than such charters
terminable at will by the parties thereto), Borrower provides Lender with
prompt, and in any event within thirty (30) days, written notice of such charter
together with a copy thereof, provided further, that Borrower may enter into
written charters of any duration with a Subsidiary, which shall be made
expressly subordinate in all respects to the

 

20

--------------------------------------------------------------------------------


 

relevant First Preferred Mortgage and provided that such Subsidiary, at the same
time, shall execute and deliver to the Lender a security interest assignment of
any subcharters, contracts, freights, charter hire and earnings to which it
may become entitled in respect of such Vessel, all in form and substance
acceptable to Lender.

 

(b)                                  Lender may sell, transfer, grant
participations or assign (any such transaction, a “Transfer”), in Lender’s
right, title and interest in and to any one or more Notes, and in the other Loan
Documents as they relate to the Loan(s) evidenced by such Note(s) (including the
security interests in favor of Lender securing such Loan(s) and including the
Lender’s rights against any Guarantor with respect to Borrower’s Obligations
with respect to such Notes and the related Loan Documents) to any affiliate of
Lender or other commercial financing entity or institution (that is not a direct
competitor or an affiliate of a direct competitor of Borrower or Guarantors)
whose combined capital and surplus is in excess of Fifty Million Dollars
($50,000,000) (“Transferee”), without the prior written consent of Borrower, and
to any other Person with the prior written consent of Borrower, such consent not
to be withheld unreasonably; provided, however, that if an Event of Default is
continuing, any such Transfer by Lender shall not require the consent of
Borrower. No Transfer shall be for an amount of less than Five Million Dollars
($5,000,000), except participations shall be permitted for amounts not less than
Two Million Five Hundred Thousand Dollars ($2,500,000). In the event of any
Transfer, the relevant Transferee shall agree to assume the obligations of
Lender under this Agreement and the other Loan Documents arising from and after
the effective date of the Transfer as the same may relate to the relevant Note,
Collateral Schedule and other relevant Loan Documents, and shall have and
may exercise, with respect to the Loan or Loans subject to such Transfer, all of
Lender’s rights hereunder or thereunder, and such Transferee shall be considered
“Lender” under this Agreement and the relevant Loan Documents. BORROWER SHALL
NOT ASSERT AGAINST ANY SUCH PURCHASER, TRANSFEREE, ASSIGNEE OR SECURED PARTY ANY
DEFENSE, COUNTERCLAIM OR OFFSET THAT BORROWER MAY HAVE AGAINST LENDER. Borrower
agrees that upon written notice to Borrower of any potential Transfer, Borrower
shall acknowledge receipt thereof in writing and provide such other information
as Lender may reasonably request. Lender and any Transferee shall have the
right, without consent of the Borrower, to assign as security all or part of its
rights under the relevant Loan Documents to any Federal Reserve Bank or other
Person providing financing to Lender or such Transferee.

 

(c)                                  Subject to the foregoing, all covenants and
agreements contained herein shall be binding upon, and inure to the benefit of,
Lender and its successors and permitted assigns and Borrower and its successors
and permitted assigns.

 

8.                                      Taxes. Borrower shall pay when due any
and all taxes, fees, levies, imposts, duties, assessments and public and private
charges levied or assessed by any Governmental Authority (“Taxes”) on or with
respect to the Equipment, on the use thereof, or on this Agreement or any of the
other Loan Documents including Other Taxes (but excluding any (i) franchise
taxes imposed on Lender and (ii) without limiting the operation of Section 11 or
Section 14 hereof, taxes imposed on or measured by Lender’s net or gross income
and (iii) United States federal withholding taxes and (iv) Taxes of a Person
that becomes a Lender after the date hereof to the extent exceeding the Taxes of
the Person that is the Lender on the date hereof and (v) any fines, penalties,
additions to tax or interest relating to any of the Taxes described in item (i),
(ii), (iii) or (iv)).

 

21

--------------------------------------------------------------------------------


 

9.                                      Lender’s Right to Perform for Borrower.
If Borrower fails to perform or comply with any of its Obligations contained in
the Loan Documents, Lender may (but shall not be obligated to do so), on ten
(10) days’ notice (or such shorter, or no, notice, as may be reasonable under
the circumstances) to Borrower, if such failure is not cured by the last day of
such period, itself perform or comply with such Obligations, and the amount of
the reasonable costs and expenses of Lender incurred in connection with such
performance or compliance, together with interest on such amount from the date
paid by Lender until the date repaid by Borrower to Lender, at the Late Payment
Rate, shall be payable by Borrower to Lender upon demand. No such performance or
compliance by Lender shall be deemed a waiver of the rights and remedies of
Lender or any successor or assignee of Lender against Borrower hereunder or be
deemed to cure any default of Borrower hereunder. All such sums and amounts so
expended by Lender shall be repayable by Borrower immediately without notice or
demand, shall be secured by the applicable Vessel and related Collateral with
respect to which they were expended (or, if not expended with respect to a
single Vessel, shall be ratably secured by each of the Vessels and their
respective related Collateral), and shall bear interest from the date said
amounts are expended at the Late Payment Rate.

 

10.                               Delinquent Payments; Interest. If Borrower
fails to pay any of the Installments within ten (10) days after the date due,
Borrower shall pay to Lender a late charge equal to three percent (3%) of such
delinquent amount. Such late charge shall be payable by Borrower upon demand by
Lender and shall be deemed part of the Obligations secured by the Vessels and
related Collateral securing the relevant Note. In no event shall such late
charge exceed the maximum amounts permitted under Applicable Law.

 

11.                               Personal Property; Liens; Warranty of Title.
Borrower shall (a) promptly after becoming aware of the existence thereof, give
Lender written notice of any Lien on the Collateral other than Permitted Liens,
(b) in the ordinary course of business, at Borrower’s sole cost and expense,
take such action as may be necessary to discharge any such Lien, and
(c) indemnify and hold Lender, on an after-tax basis, harmless from and against
any loss or damage to Lender caused by any such Lien. Borrower warrants that it
has good, valid and marketable title to the Equipment, and that (i) the security
interest in the Collateral granted to Lender under the Loan Documents, when
properly perfected by any required filing, or in the case of insurances, notice
to and agreement by underwriters in accordance with policy or entry terms, shall
constitute a valid and perfected first priority lien and security interest in
the Collateral and, (ii) the Collateral is not subject to, and, except for
Permitted Liens, Borrower will not grant or permit to exist, any Liens or claims
on or against the Collateral, whether senior, superior, junior, subordinate or
equal to the security interest granted to Lender under the Loan Documents, or
otherwise.

 

12.                               Events of Default; Remedies.

 

(a)                                  As used herein, the term “Event of Default”
shall mean any of the following events:  (1) Borrower fails to pay any
Installment within ten (10) days after the same shall become due or fails to
comply with the insurance requirements of Section 3.10(a) of the First Preferred
Mortgage covering any Vessel; (2) Borrower or any Guarantor, breaches any of its
other Obligations under any of the Loan Documents and fails either to cure the
same within the earlier of the time set forth therein and thirty (30) days after
written notice thereof (provided that

 

22

--------------------------------------------------------------------------------


 

if the applicable cure period set forth in such Loan Document would be longer
than thirty (30) days from such notice, then the Borrower or Guarantor shall
have until the expiration of such longer period to cure such failure), or to
obtain the waiver of the Lender; (3) any dissolution, termination of existence,
merger (unless Borrower is the surviving entity), consolidation of Borrower
(unless Borrower is the surviving entity); (4) Change in Control of Borrower or
any Guarantor; (5) a trustee, conservator or liquidator is appointed of Borrower
or any Guarantor or of all or a substantial part of Borrower’s or such
Guarantor’s assets, with or without the application or consent of Borrower or
such Guarantor, respectively and, if such appointment is made without the
consent of Borrower or the affected Guarantor, as the case may be, such
appointment is not terminated or otherwise dismissed within sixty (60) days
thereafter; (6) a petition is filed by or against Borrower or any Guarantor
under any bankruptcy, insolvency or similar legislation and, if such petition is
filed without the consent of Borrower or the affected Guarantor, as the case
may be, such filing is not dismissed within sixty (60) days thereafter; (7) any
representation or warranty made by Borrower or any Guarantor herein or in any of
the Loan Documents, certificates, financial statements or other statements
furnished to Lender in connection with the Loan shall prove to be false or
misleading in any material respect as of the date on which the same was made;
(8) Borrower or any Guarantor shall fail to satisfy within sixty (60) days after
the later of (i) entry thereof or (ii) the termination of the most recent stay,
any final judgment rendered against Borrower or such Guarantor by any court of
competent jurisdiction where the judgment represents an uninsured loss in excess
of $1,000,000; (9) (i) any of the Liens created or granted under the Loan
Documents, or intended to be granted or created thereby, to Lender shall fail,
with respect to any Vessel, to be a valid, first priority, perfected Lien
subject to no prior or equal Lien (other than Permitted Liens) and the Note
secured thereby shall not have been paid in full within twenty (20) days after
Borrower becomes aware thereof; or (ii) an additional Lien or Liens (other than
Permitted Liens), attach(es) to the Vessel and is(are) not released in the
ordinary course of Borrower’s business, unless the Note secured thereby shall
have been paid in full, within twenty (20) days after Borrower becomes aware
thereof or any Vessel is seized or forfeited, unless the Note secured thereby
shall have been paid in full within twenty (20) days after Borrower becomes
aware thereof; (10) any Event of Default, under and as defined in any Note or
other Loan Document, shall occur and be continuing after the expiration of any
applicable cure period; (11) Borrower shall be in default, after the expiration
of any applicable cure period, of the Revolving Credit Agreement; or (12) an
event of default has occurred and is continuing under (x) any other loan, credit
agreement, lease or purchase agreement with Lender, or (y) under any loan,
credit agreement, lease or purchase agreement with any other party that would
have a Material Adverse Effect on the ability of the Borrower to perform its
obligations hereunder or under any other Loan Documents, and in the case of each
of subclause (x) and (y), the relevant loan shall have been accelerated.

 

(b)                                  (i)                                    Upon
the occurrence and during the continuance of an Event of Default, Lender, at its
option, may declare any or all of Borrower’s Obligations under the Loan
Documents, including, without limitation, any or all Note(s) issued pursuant
hereto, to be immediately due and payable, without demand or notice to Borrower
or any Guarantor, and Lender shall have the immediate right to enforce its
security interests in Collateral described in the applicable Collateral
Schedule and other Loan Documents; provided, however, that if the Event of
Default results from the arrest or attachment of a Vessel and Borrower pays to
Lender the amount then outstanding on the related Note within ten (10) days
after Lender’s demand therefor given in accordance with Section 13 hereof,
Lender may not accelerate Borrower’s

 

23

--------------------------------------------------------------------------------


 

Obligations under the Loan Documents with respect to any other Note. If Borrower
fails to make such a payment within ten (10) days after Lender’s demand therefor
given in accordance with Section 13 hereof, the Obligations and liabilities
accelerated thereby shall bear interest, both before and after any judgment,
until paid in full at the Late Payment Rate. Should there occur a Default and if
a voluntary or involuntary petition under the United States Bankruptcy Code is
filed by or against Borrower while such Default remains uncured, the Loan
automatically shall be accelerated and become due and payable and interest
thereon at the Late Payment Rate automatically shall apply as of the date of
such filing, without any notice, demand or action of any type on the part of
Lender (including any action evidencing the acceleration or imposition of the
Late Payment Rate). The fact that Lender has, prior to the filing of the
voluntary or involuntary petition under the United States Bankruptcy Code, acted
in a manner which is inconsistent with the acceleration and imposition of the
Late Payment Rate shall not constitute a waiver of this provision or estop
Lender from asserting or enforcing Lender’s rights hereunder.

 

(ii)                                Furthermore, upon the occurrence of an Event
of Default, Lender shall have, in addition to the rights and remedies provided
herein, in the other Loan Documents or by law, the rights and remedies of a
secured party under the Uniform Commercial Code under the laws of the State of
New York (the “UCC”) (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further Lender may do
any one or more of the following as Lender in its sole discretion may elect,
with or without judicial process or the aid and assistance of others:  (A) enter
and remain on any premises on which any of the Equipment may be located and,
without resistance or interference by Borrower, and without liability to Lender
by reason of such entry or taking possession, take possession of the Equipment,
(B) prepare for sale and sell or otherwise dispose of any Equipment at its
location in a commercially reasonable manner, (C) require Borrower to assemble
and make available to Lender, at Borrower’s expense, any Equipment at any place
and time designated by Lender in its reasonable discretion, (D) remove any
Equipment from any such premises for the purpose of effecting sale or other
disposition thereof, (E) without demand and without advertisement, notice,
hearing or process of law, all of which Borrower hereby waives, at any place and
time or times, sell and deliver any or all Equipment held by or for it at public
or private sale, by one or more contracts, in one or more parcels, for cash,
upon credit or otherwise, at such prices and upon such terms as Lender deems
advisable, in its reasonable discretion, provided, any such sale shall be made
in a commercially reasonably manner, or (F) lease all or any portion of the
Equipment on such terms and conditions as Lender in its reasonable discretion
may determine. In addition to all other sums due Lender hereunder, Borrower
shall pay Lender all costs and expenses incurred by Lender, including reasonable
attorneys’ fees and court costs, in obtaining or liquidating the Collateral, in
enforcing payment of the Loans, or in the prosecution or defense of any action
or proceeding by or against Lender or Borrower concerning any matter arising out
of or connected with the Loan Documents, the Collateral or the Loan, including
without limitation any of the foregoing arising in, arising under or related to
a case under the United States Bankruptcy Code.

 

(iii)                            BORROWER’S WAIVERS REGARDING DISPOSITION OF THE
EQUIPMENT. IF AN EVENT OF DEFAULT OCCURS, BORROWER AGREES THAT ANY REQUIREMENT
OF REASONABLE NOTICE SHALL BE MET IF SUCH NOTICE IS PERSONALLY SERVED ON OR
MAILED, POSTAGE PREPAID, TO BORROWER IN ACCORDANCE WITH THE NOTICE PROVISIONS
HEREOF AT LEAST

 

24

--------------------------------------------------------------------------------


 

TEN (10) DAYS BEFORE THE TIME OF SALE OR OTHER EVENT GIVING RISE TO THE
REQUIREMENT OF SUCH NOTICE. LENDER SHALL NOT BE OBLIGATED TO MAKE ANY SALE OR
OTHER DISPOSITION OF THE EQUIPMENT REGARDLESS OF NOTICE HAVING BEEN GIVEN.
LENDER MAY BE THE PURCHASER AT ANY SUCH PUBLIC SALE. BORROWER HEREBY WAIVES ALL
OF ITS RIGHTS OF REDEMPTION FROM ANY SUCH SALE. LENDER MAY POSTPONE OR CAUSE THE
POSTPONEMENT OF THE SALE OF ALL OR ANY PORTION OF THE EQUIPMENT BY ANNOUNCEMENT
AT THE TIME AND PLACE OF SUCH SALE, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE,
BE MADE AT THE TIME AND PLACE TO WHICH THE SALE WAS RESCHEDULED. NONE OF
LENDER’S RIGHTS OR REMEDIES HEREUNDER ARE INTENDED TO BE EXCLUSIVE OF, BUT EACH
SHALL BE CUMULATIVE AND IN ADDITION TO, ANY OTHER RIGHT OR REMEDY REFERRED TO
HEREUNDER OR OTHERWISE AVAILABLE TO LENDER OR ITS ASSIGNS AT LAW OR IN EQUITY,
AND MAY BE PURSUED SINGLY, SUCCESSIVELY OR CONCURRENTLY AT THE SOLE DISCRETION
OF LENDER AND MAY BE EXERCISED AS OFTEN AS OCCASION THEREFOR SHALL OCCUR. THE
FAILURE TO EXERCISE, OR ANY DELAY IN THE EXERCISE OF, ANY RIGHT OR REMEDY SHALL
IN NO EVENT BE CONSTRUED AS A WAIVER, RELEASE OR EXHAUSTION OF ANY SUCH
REMEDIES. NO EXPRESS OR IMPLIED WAIVER BY LENDER OF ANY EVENT OF DEFAULT SHALL
CONSTITUTE A WAIVER OF ANY OTHER EVENT OF DEFAULT OR A WAIVER OF ANY OF LENDER’S
RIGHTS UPON THE REOCCURRENCE OF ANY SUCH EVENT OF DEFAULT.

 

(c)                                  Borrower hereby authorizes Lender, upon the
occurrence and during the continuation of any Event of Default hereunder, at
Lender’s option to adjust, compromise and settle any losses under any insurance
afforded under the Loan Documents, and Borrower does hereby irrevocably
constitute Lender and each of its designees, as its attorneys-in-fact, with full
power and authority, upon the occurrence and during the continuation of any
Event of Default hereunder, to effect such adjustment, compromise and/or
settlement and to endorse any drafts drawn by an insurer of the Equipment or any
part thereof and to do everything necessary to carry out such purposes and to
receive and receipt for any unearned premiums due under policies of such
insurance; but unless Lender elects to adjust, compromise or settle losses as
aforesaid, such insurance proceeds shall be subject to the lien and security
interest of Lender hereunder.

 

(d)                                  Upon the occurrence, and during the
continuation, of an Event of Default hereunder, (i) any proceeds of any
Collateral shall be applied to satisfy Borrower’s Obligations in accordance with
the Note and/or First Preferred Mortgage, or other Loan Documents to which such
Collateral is subject, and (ii) any other amounts received by Lender in respect
of the Loan(s) may be applied first to costs of collection and thereafter, in
reduction of Borrower’s Obligations in respect of the Loan, in such order and
manner as Lender may direct in its sole discretion, and Borrower irrevocably
waives the right to direct the application of such amounts and agrees that
Lender shall have the continuing and exclusive right to apply any and all such
amounts in Lender’s sole discretion, notwithstanding any entry to the contrary
upon any of its books and records. Borrower shall remain liable to Lender with
respect to any deficiency remaining with respect to any Loan after application
of such proceeds and other amounts in accordance with the Loan Documents, and
any surplus remaining after such application shall be paid over to Borrower or
to whomsoever may be entitled thereto.

 

25

--------------------------------------------------------------------------------

 


 

(e)                                  To the extent that any portion of the Loan
is now or hereafter secured by property other than the Collateral described in
the related Collateral Schedule, or by a guarantee, endorsement or property of
any other person, then Lender also shall have the right to proceed against such
other property, guarantee or endorsement upon the occurrence of an Event of
Default hereunder, and Lender shall have the right, in its sole discretion, to
determine which rights, liens, security interests or remedies Lender shall at
any time pursue, relinquish, subordinate or modify, without in any way affecting
the relevant Loan or Loans or any of Lender’s rights under this Agreement.

 

13.                               Notices. All notices and other communications
hereunder shall be in writing and shall be transmitted by hand, facsimile,
overnight courier or certified mail (return receipt requested), postage prepaid.
Such notices and other communications shall be addressed to the respective party
at the address set forth on a Collateral Schedule or at such other address as
any party may from time to time designate by notice duly given in accordance
with this Section. Such notices and other communications shall be effective upon
receipt (in the case of transmittal by hand, courier or certified mail, receipt
being deemed to occur when receipted for or, if delivery is refused, upon
attempted delivery; and, in the case of transmittal by facsimile, receipt being
deemed to occur upon confirmation of receipt via confirmed facsimile or telex
transmission).

 

14.                               General Indemnification. Borrower shall pay,
and shall indemnify and hold Lender harmless on an after-tax basis from and
against, any and all liabilities, causes of action, claims, suits, penalties,
damages, losses, costs or expenses (including reasonable attorneys’ fees),
obligations, liabilities, demands and judgments, and Liens, of any nature
whatsoever (collectively, a “Liability”) arising out of or in any way related
to:  (a) the Loan Documents or any other written agreement entered into by
Borrower or any Guarantor in connection with the transactions contemplated
hereby and thereby or any amendment, waiver or modification of any of the
foregoing or the enforcement of any of the terms hereof or thereof, (b) a
failure by Borrower or by any charterer from or other user authorized by
Borrower, to comply fully with any Environmental Law with respect to the
Equipment or its operation or use, (c) the use, operation and ownership of the
Equipment, (d) any Environmental Liability, and (e) Borrower’s failure to
perform any covenant, or breach of any representation or warranty under the Loan
Documents; provided that the foregoing indemnity shall extend to Taxes (as
defined in Section 8 hereof), to the extent set forth in said Section 8, fees,
levies, imposts, duties, assessments or public or private charges levied or
assessed by any Government Authority, and further provided shall not extend to
Liabilities to the extent resulting from the gross negligence or willful
misconduct of Lender. Borrower shall deliver promptly to Lender (x) copies of
any material communications (including enclosures) received from the United
States Coast Guard concerning a material Environmental Event respecting the
Equipment or its operation and (y) copies of any material communications
(including enclosures) submitted by Borrower or any of its subsidiaries to the
United States Coast Guard concerning the Equipment or its operation.

 

15.                               Severability; Captions. Any provision of this
Agreement or any of the Loan Documents which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Captions are intended for

 

26

--------------------------------------------------------------------------------


 

convenience or reference only, and shall not be construed to define, limit or
describe the scope or intent of any provisions hereof.

 

16.                               Financial Reporting and Other Data; Financial
Covenants. During the Term

 

(a)                                  Borrower shall furnish to Lender, as soon
as available and in any event within (i) 120 days after the last day of each
fiscal year commencing with the fiscal year ending June 30, 2006, consolidated
annual Financial Statements of K-Sea and its consolidated Subsidiaries, prepared
in accordance with GAAP and audited by an independent certified public
accountant (“CPA”); and (ii) ninety (90) days after each fiscal quarter
unaudited financial statements of K-Sea and its consolidated Subsidiaries,
subject to year-end adjustments.

 

(b)                                  Availability of the forgoing financial
information with the Securities and Exchange Commission or other on-line site
accessible by Lender shall be deemed delivery of such financial information to
Lender.

 

(c)                                  Borrower shall be in compliance with the
financial covenants under Sections 7.01, 7.02, and 7.03 (collectively, the
“Financial Covenants”) of the Revolving Credit Agreement currently in effect, as
the same may be amended, restated, supplemented or otherwise modified from time
to time. For purposes of this Section 16(c), the Financial Covenants set forth
in the Revolving Credit Agreement, and the other sections thereof to which
reference is made therein, together with related definitions and ancillary
provisions, are hereby incorporated herein by reference, mutatis mutandis, and
will be deemed to continue in effect for the benefit of the Lender whether or
not the loans or any other indebtedness evidenced thereby remain outstanding or
the Revolving Credit Agreement is terminated unless the Lender expressly agrees
that such termination of the Revolving Credit Agreement shall apply to this
Agreement.

 

(d)                                  Borrower shall also furnish such other
financial annual reports, information or data as Lender may reasonably request
from time to time.

 

17.                               Representations and Warranties of Guarantors.
Each Guarantor represents and warrants, as of the date hereof, that
(a) Guarantor is duly organized and validly existing, in good standing under the
laws of Delaware; (b) the execution, delivery and performance of this Agreement
and any other Loan Documents to which Guarantor is a party:  (1) have been duly
authorized by all necessary corporate or partnership or limited liability action
on the part of Guarantor, (2) do not require the approval of any stockholder,
partner, member, trustee, holder of any Indebtedness of Guarantor or
Governmental Approval, except such as have been duly obtained, and (3) do not
contravene any law, governmental rule, regulation or order now binding on
Guarantor, or the charter or by-laws, partnership agreement, articles of
organization, operating agreement or other governing document of Guarantor, or
contravene the provisions of, or constitute a default under, or result in the
creation of any Lien upon the property of Guarantor under, any indenture,
mortgage, contract or other agreement to which Guarantor is a party or by which
it or its property is bound; (c) the Loan Documents, when entered into, will
constitute legal, valid and binding obligations of Guarantor enforceable against
Guarantor in accordance with the terms thereof; (d) there are no pending actions
or proceedings to which Guarantor is a party, and there are no other pending or
threatened actions or proceedings of which Guarantor has knowledge, before any
court, arbitrator or administrative agency, in any such case which, either
individually or in the aggregate, would have a Material Adverse Effect on
Guarantor;

 

27

--------------------------------------------------------------------------------


 

(e) Guarantor is not in default under any obligation for the payment of borrowed
money, for the deferred purchase price of property or for the payment of any
installments under any agreement which, either individually or in the aggregate,
would have a Material Adverse Effect on Guarantor; (f) the audited financial
statements of K-Sea and its consolidated subsidiaries dated as of June 30, 2005,
and the unaudited financial statements of K-Sea and its consolidated
subsidiaries as of and for the six (6) months ended December 31, 2005, copies of
which have been furnished to Lender, have been prepared in accordance with GAAP,
and fairly present Guarantor’s financial condition (to the extent included
therein) and the results of its operations as of the date of and for the period
covered by such statements (subject, in the case of unaudited financial
statements, to usual year-end adjustments), and since the date of such
statements there has been no Material Adverse Effect in such conditions or
operations of Guarantor; (g) no ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect with respect to Guarantor; and (h) the
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the financial statements referred to above,
reflecting such amounts, exceed the fair market value of the assets of such
Plan. All representations and warranties of Guarantor hereunder shall survive
the execution and delivery of the Loan Documents.

 

18.                               Representations and Warranties of Borrower.
Borrower represents and warrants, as of the date hereof, that (a) Borrower is
duly organized and validly existing, in good standing under the laws of
Delaware; (b) the execution, delivery and performance of the Loan Documents: 
(1) have been duly authorized by all necessary corporate or partnership action
on the part of Borrower, (2) do not require the approval of any stockholder,
partner, trustee, holder of any Indebtedness of Borrower or Governmental
Approval, except such as have been duly obtained, and (3) do not contravene any
law, governmental rule, regulation or order now binding on Borrower, or the
charter or by-laws, partnership agreement, articles of organization, operating
agreement or other governing document of Borrower, or contravene the provisions
of, or constitute a default under, or result in the creation of any Lien (other
than in favor of Lender) upon the property of Borrower under, any indenture,
mortgage, contract or other agreement to which Borrower is a party or by which
it or its property is bound; (c) the Loan Documents, when entered into, will
constitute legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with the terms thereof; (d) there are no pending actions
or proceedings to which Borrower is a party, and there are no other pending or
threatened actions or proceedings of which Borrower has knowledge, before any
court, arbitrator or administrative agency, in any such case which, either
individually or in the aggregate, would have a Material Adverse Effect on
Borrower; (e) Borrower is not in default under any obligation for the payment of
borrowed money, for the deferred purchase price of property or for the payment
of any installments under any agreement which, either individually or in the
aggregate, would have a Material Adverse Effect on Borrower; (f) the audited
financial statements of K-Sea and its consolidated subsidiaries dated as of
June 30, 2005, and the unaudited financial statements of K-Sea and its
consolidated subsidiaries as of and for the six (6) months ended December 31,
2005, copies of which have been furnished to Lender, have been prepared in
accordance with GAAP consistently applied, and fairly present K-Sea’s and its
consolidated subsidiaries, financial condition and the results of its operations
as of the date of and for the period covered by such statements (subject, in the
case of unaudited financial statements, to usual year-end adjustments), and
since the date

 

28

--------------------------------------------------------------------------------


 

of such statements there has been no Material Adverse Effect in such conditions
or operations; (g) the address stated in the Collateral Schedule is the chief
place of business and chief executive office of Borrower; (h) Borrower does not
conduct business under a trade, assumed or fictitious name, except as Borrower
has notified Lender in writing; (i) Lender has a valid security interest (to the
extent insurance policies and entries permit) in the Collateral identified on
the related Collateral Schedule securing payment and performance of Borrower’s
Obligations in respect of the Loan evidenced thereby, subject to no Liens other
than Permitted Liens; (j) Borrower has filed or has caused to have been filed
all Federal, state and local tax returns which, to the knowledge of Borrower,
are required to be filed, and has paid or caused to have been paid all taxes as
shown on such returns or on any assessment received by it, to the extent that
such taxes have become due, unless and to the extent only that such taxes,
assessments and governmental charges are currently contested in good faith and
by appropriate proceedings by Borrower and adequate reserves therefor have been
established as required under GAAP. To the extent Borrower believes it advisable
to do so, Borrower has set up reserves which are believed by Borrower to be
adequate for the payment of additional taxes for years which have not been
audited by the respective tax authorities; (k)(x) Borrower is not in violation
of any Applicable Law, the violation of which would have a Material Adverse
Effect on Borrower and (y) except to the extent that failure to do so would not
have a Material Adverse Effect on Borrower, Borrower has obtained any and all
licenses, permits, franchises or other governmental authorizations necessary for
the ownership of its properties and the conduct of its business; (l) none of the
proceeds of the Loan will be used, directly or indirectly, by Borrower for the
purpose of purchasing or carrying, or for the purpose of reducing or retiring
any Indebtedness which was originally incurred to purchase or carry, any “margin
security” within the meaning of Regulation G (12 C.F.R. Part 207), or “margin
stock” within the meaning of Regulation U (12 C.F.R. Part 221), of the Board of
Governors of the Federal Reserve System (herein called “margin security” and
“margin stock”) or for any other purpose which might make the transactions
contemplated herein a “purpose credit” within the meaning of Regulation G or
Regulation U, or cause this Agreement to violate any other regulation of the
Board of Governors of the Federal Reserve System or the Securities Exchange Act
of 1934, or any rules or regulations promulgated under any of such statutes;
(m) no ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect with respect to Borrower; and (n) the present value of
all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the financial statements referred to above, reflecting
such amounts, exceed the fair market value of the assets of such Plan. All
representations and warranties of Borrower hereunder shall survive the execution
and delivery of the Loan Documents.

 

19.                               Vessels.

 

(a)                                  Set forth on Schedule 5 is a complete and
accurate list, as of the date hereof, of all Vessels, showing as of the
Effective Date with respect to each such Vessel the following:  (i) the name of
each Vessel; (ii) the name of the registered owner of the Vessel; (iii) to the
extent applicable, the Classification Society certification number; (iv) the
date of the most recent United States Coast Guard inspection and/or ABS Survey;
and (v) to the extent applicable, the next scheduled inspection date.

 

29

--------------------------------------------------------------------------------


 

(b)                                  Each such Vessel identified on Schedule 5
is:  (i) to the extent required in order to operate in the service in which such
Vessel is operating, classified in the highest classification for vessels of the
same age and type in the American Bureau of Shipping required to be maintained
in order to operate in such service and is in class without recommendation
(except for recommendations which, when aggregated with recommendations for all
Vessels subject to a Collateral Schedule, could not reasonably be expected to
have a Material Adverse Effect); (ii) documented under the laws of the United
States to permit such Vessel to operate in the coastwise trade; (iii) covered by
hull and machinery and protection and indemnity insurance in accordance with the
requirements of the First Preferred Mortgage covering such Vessel, and otherwise
reasonably satisfactory to the Lender; and (iv) to the extent applicable,
subject to a valid certificate of inspection issued by the United States Coast
Guard, and each such certificate of inspection is in full force and effect
without outstanding conditions (except for outstanding conditions which, when
aggregated with outstanding conditions for all Vessels subject to a Collateral
Schedule, could not reasonably be expected to have a Material Adverse Effect).

 

(c)                                  The information listed on each certificate
of the American Bureau of Shipping required to be delivered pursuant to
Section 3(e)(iii)(G) hereof with respect to each Vessel confirming that such
Vessel is in such class without recommendation affecting class, as well as the
information listed on each ABS Database Printout is true, correct and complete,
in all material respects, as of the date hereof.

 

20.                               Perfection. Borrower authorizes Lender to
authenticate and file UCC Financing Statements listing Borrower as debtor and
describing the Collateral, and amendments thereto, and Borrower agrees to
execute and deliver to Lender such further agreements and assignments or other
instruments, and to do all such other things as Lender may reasonably deem
necessary or appropriate to assure to Lender the perfection and priority of its
security interests under the Loan Documents. BORROWER HEREBY APPOINTS LENDER OR
ITS ASSIGNEE AS ITS TRUE AND LAWFUL ATTORNEY IN FACT, IRREVOCABLY AND COUPLED
WITH AN INTEREST, TO EXECUTE AND FILE ON BEHALF OF BORROWER ALL UCC FINANCING
STATEMENTS AND OTHER DOCUMENTS WHICH IN LENDER’S SOLE BUT REASONABLE DISCRETION
ARE NECESSARY OR PROPER TO SECURE LENDER’S INTEREST IN THE COLLATERAL IN ALL
APPLICABLE JURISDICTIONS. Borrower further covenants and agrees that it will not
change its legal name, jurisdiction of organization, or be a party to a merger,
consolidation or other change in structure without at least thirty (30) days’
prior written notice to Lender; and shall execute and deliver to Lender (to be
recorded at Borrower’s expense) all amendments, statements, and other documents
as may be reasonably required by Lender in connection with such event.

 

21.                               Subsidiaries; Additional Guarantors. Borrower
shall promptly notify Lender within fifteen (15) days after any Person becomes a
Subsidiary or Affiliate of the Borrower (“New Guarantor”), and in such notice
set forth with respect to such Person the date on which such Person became a
Subsidiary or Affiliate. Within ten (10) days of the date of such notice,
Borrower shall deliver to Lender and its successors and assigns, an original
Assumption Agreement in the form of Exhibit 8 hereto (an “Assumption Agreement”)
duly executed by such New Guarantor, together with (i) a certificate of
authority by such New Guarantor authorizing the execution and delivery of the
Assumption Agreement, (ii) a true copy of New

 

30

--------------------------------------------------------------------------------


 

Guarantor’s Organizational Documents, and (iii) a copy of New Guarantor’s
certificate of good standing or equivalent from the jurisdiction of its
organization.

 

22.                               Blocked Person. No Borrower, nor any Affiliate
of any Borrower, is any of the following (each a “Blocked Person”): (a) a Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224; (b) a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224; (c) a Person with
which Lender is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (d) a Person that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;
(e) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or (f) a Person who is affiliated or
associated with a Person listed above.

 

No Borrower or any Affiliate thereof (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224.

 

23.                               Value; Solvency. The obligations of Borrower
and the Guarantors hereunder represent refinancing of Indebtedness originally
incurred and outstanding to third parties prior to the date of this Agreement.
The Borrower and each of the Guarantors has received fair consideration and
reasonably equivalent value for the Obligations and liabilities incurred to the
Lender hereunder. Each of K-Sea and the Borrower is Solvent as of the Closing
Date and after giving effect to the transactions contemplated hereby. K-Sea and
its consolidated subsidiaries, taken as a whole, are Solvent as of the Closing
Date and after giving effect to the transactions contemplated hereby.

 

24.                               Miscellaneous. Time is of the essence with
respect to this Agreement. Any failure of Lender to require strict performance
by Borrower or any waiver by Lender of any provision herein shall not be
construed as a consent or waiver of any provision of this Agreement. This
Agreement or any Loan Document relating to a Collateral Schedule may be amended
only by a writing signed by Lender and Borrower. Any Note, First Preferred
Mortgage or other Loan Document relating to Lender’s Loan(s) may be amended only
by a writing signed by Lender and the Borrower (or, in the case of a Subsidiary
Guaranty, by Lender and the Guarantor party thereto). This Agreement will be
binding upon Lender only in connection with a Collateral Schedule executed by a
duly authorized officer or representative of Lender. This Agreement, and all
other Loan Documents to which Borrower is or is to become a party, shall be
executed on Borrower’s behalf by Authorized Signers of Borrower. Borrower hereby
waives presentment, notice of dishonor and protest of all instruments included
in or evidencing any of the Loans, and all other notices and demands whatsoever
(except as expressly provided herein). THE LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

31

--------------------------------------------------------------------------------


 

25.                               Jury Trial Waiver. LENDER, BORROWER AND
GUARANTORS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
LENDER OR BORROWER MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO THE
LOAN DOCUMENTS OR OBLIGATIONS. THIS WAIVER IS MADE KNOWINGLY, WILLINGLY AND
VOLUNTARILY BY LENDER AND BORROWER WHO EACH ACKNOWLEDGE THAT NO REPRESENTATIONS
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.

 

26.                               Separate Borrowings. Each Note, First
Preferred Mortgage, Earnings Assignment, Assignment of Insurances, and other
Loan Document executed in connection with a Collateral Schedule, shall
constitute a separate and enforceable Loan Document incorporating all the terms
and conditions of this Master Loan Agreement as if such terms and conditions
were set forth in full in such Loan Document. In the event that any term or
condition of any Note, First Preferred Mortgage, Earnings Assignment, Assignment
of Insurances, or other Loan Document conflicts with or is inconsistent with any
term or condition of this Master Loan Agreement, the terms and conditions of
such Note, First Preferred Mortgage, Earnings Assignment, Assignment of
Insurances, or other Loan Document shall prevail with respect to the applicable
Loan Document and the applicable Loans.

 

27.                               Entire Agreement. This Agreement and the other
Loan Documents collectively constitute the entire understanding or agreement
between Lender and Borrower with respect to the financing of the Equipment, and
there is no understanding or agreement, oral or written, which is not set forth
herein or therein.

 

28.                               Execution in Counterparts. This Agreement
may be executed in several counterparts, each of which shall be an original and
all of which shall constitute but one and the same instrument.

 

[Signature page follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Master Loan Agreement
effective as of the date first above written.

 

Guarantor:

Borrower:

 

 

With respect to Sections 1, 5, 12, 17, 21, 22,
23, 24, 25, 27 and 28 hereof only,

K-SEA OPERATING PARTNERSHIP L.P.
by its general partner
K-SEA OLP GP, LLC

 

 

K-SEA TRANSPORTATION PARTNERS

 

L.P.,

 

by its general partner K-SEA General

By:

/s/ John J. Nicola

 

Partner L.P., by its general partner

Name:

 John J. Nicola

K-SEA General Partner GP, LLC

Title:

 Chief Financial Officer

 

 

 

 

X

/s/ John J. Nicola

 

 

Name:  John J. Nicola

 

Title:  Chief Financial Officer

 

Guarantor:

Lender:

 

 

With respect to Sections 1, 5, 12, 17, 21, 22,
23, 24, 25, 27 and 28 hereof only,

KEY EQUIPMENT FINANCE INC.

 

 

SEA COAST TRANSPORTATION LLC

 

 

By:

/s/ John J. Amato

 

 

Name:  John J. Amato

X

/s/ John J. Nicola

 

Title:   Regional Business Unit Manager

Name:  John J. Nicola

 

Title:  Chief Financial Officer

 

 

 

 

 

Guarantor:

 

 

 

With respect to Sections 1, 5, 12, 17, 21, 22,
23, 24, 25, 27 and 28  hereof only,

 

 

 

K-SEA TRANSPORTATION INC.

 

 

 

 

 

X

/s/ John J. Nicola

 

 

Name:  John J. Nicola

 

Title:  Chief Financial Officer

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

(Form of Note)

 

[g86521kc03i001.gif]

 

 

C:#
L#:
Ls#:

 

 

 

Promissory Note
Floating Rate

 

 

 

 

 

Funding Date: April 3, 2006

 

FOR VALUE RECEIVED, K-Sea Operating Partnership L.P., a Delaware limited
partnership (“Maker”), promises to pay to the order of Key Equipment Finance
Inc., (“Holder”), the sum of $                     in lawful money of the United
States of America (the “Principal”), with interest thereon as hereafter provided
(“Interest”), to be paid in the manner set forth herein.

 

1. Relationship to Master Agreement. This Note is issued pursuant to the Master
Loan and Security Agreement dated as of April 3, 2006 (the “Master Agreement”),
and all terms and conditions contained therein are incorporated herein by
reference. Capitalized terms used herein without definition shall have the
meaning given them in the Master Agreement. Maker reaffirms all terms,
conditions, representations and warranties contained in the Master Agreement
except as they may be modified hereby.

 

2. Interest Rate. Interest shall accrue on principal amounts outstanding under
this Note at a rate of interest equal to the LIBOR Base Rate plus the Margin
(the sum of the LIBOR Base Rate and the Margin is referred to herein as the
“Interest Rate”). Interest shall be reset monthly on the first Business Day of
each month (“Reset Date”) based on the LIBOR Base Rate in effect two (2) London
Banking Days preceding the Reset Date. “LIBOR Base Rate” means the rate per
annum calculated by the Lender in good faith, which Lender determines with
reference to the London interbank offered rate for deposits in United States
dollars having a maturity of one month “USD-LIBOR-BBA” which appears on the
Telerate Page 3750 as of 11:00 a.m., London time, on the day that is two (2)
London Banking Days preceding that Reset Date. If such rate does not appear on
the Telerate Page 3750, the rate for that Reset Date will be determined as if
the parties had specified “USD-LIBOR-Reference Banks”. “Margin” shall be one
hundred forty (140) basis points. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars. The interest
for this Note is computed by applying the annual Interest Rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.

 

3. Usury; Place of Payment. (a) At no time shall the Interest Rate or other
amounts paid or collected hereunder exceed the highest rate allowed by
applicable law for this type of loan. Should Holder ever collect Interest at a
rate that exceeds the applicable legal limit, such excess will be credited to
the Principal or, if no principal remains outstanding, such excess shall be
returned to Maker.

 

(b) Payment of the Principal and Interest hereunder shall be made to Holder at
P.O. Box 1865, Albany, New York 12201-1865, or at such other place as Holder may
designate from time to time in writing. Holder reserves the right to require
payment on this Note to be made by wired federal funds or other immediately
available funds.

 

4. Repayment Terms. The Principal and Interest shall be due and payable as
follows:

 

(a) On May 2, 2006, an amount equal to $2,127.09 per day as interim interest for
the period from the Funding Date through and including the first day of May
2006, which interim interest was calculated by Holder using the LIBOR Base Rate
of 4.82563% plus the Margin.

 

(b) The outstanding principal balance hereunder will be payable in eighty-four
(84) consecutive monthly installments in the amounts set forth on Schedule A
attached hereto, in each case plus accrued interest calculated at the Interest
Rate from the prior payment date (or the date hereof in the case of the payment
due on May 2, 2006) to the relevant Note Payment Date. The first payment shall
be due on June 1, 2006 and on the first Business Day of each month thereafter
(each a “Note Payment Date”) through May 1, 2013 (the “Maturity Date”), on which
date the entire outstanding principal balance, plus all accrued and unpaid
interest, shall be due and payable in full; plus

 

(c)  Maker will pay a late payment charge of three percent (3%) of any payment
due hereunder that is not paid on or before the tenth (10th) day after the date
due hereunder.

 

5. Prepayment. Maker may not prepay, in whole or in part, the principal
outstanding hereunder; provided, however, that commencing on the date following
the 12-month anniversary of the Funding Date on any Note Payment Date, Maker may
prepay, in whole but not in part, the principal outstanding hereunder by paying
to Holder such outstanding principal,

 

1-1

--------------------------------------------------------------------------------


 

together with all accrued and unpaid interest thereon at the Interest Rate in
effect on the Funding Date, plus a prepayment premium (“Prepayment Premium”)
equal to a percentage of the outstanding principal calculated as follows:

 

Months

 

Prepayment Premium

 

1-12

 

No prepayment permitted

 

13-24

 

2.0

%

25-36

 

1.5

%

37-48

 

1.0

%

49-60

 

.5

%

61- End of Term

 

0

%

 

In the event of Borrower’s prepayment on a date that is not a Note Payment Date,
Borrower will compensate Lender for any losses, costs or expenses which it may
incur as a result of prepayment of the Loan on a date that is not a Note Payment
Date, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by the liquidation or reemployment of
deposits or other funds acquired by Lender to fund or maintain the Loan. A
certificate of Lender setting forth in reasonable detail the amounts payable
hereunder shall be conclusive and binding on Borrower for all purposes, absent
manifest or demonstrable error. Any calculation hereunder shall be made on the
assumption that Lender has funded the Loan in the London interbank market.

 

6. Application of Payments. Prior to an Event of Default, each payment received
on this Note shall be applied in the following order: (a) all costs of
collection, (b) any unpaid late payment charges, (c) any Prepayment Premium,
(d) Interest accrued as of the payment date and (e) the balance, if any, to
outstanding Principal as of the date received. Upon the occurrence and during
the continuance of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral when received by Holder in cash
or its equivalent, will be applied first to costs of collection and, thereafter,
in reduction of the Secured Obligations in such order and manner as Holder may
direct in its sole discretion. Maker irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that
Holder shall have the continuing and exclusive right to apply any and all such
payments and proceeds in the Holder’s sole discretion, notwithstanding any entry
to the contrary upon any of its books and records.

 

7. Security. Payment of the Principal and Interest hereunder, and the
performance and observance by Maker of all agreements, covenants and provisions
contained herein, is secured by a first priority security interest in the
Collateral.

 

8. General. Maker represents and warrants that this Note evidences a loan for
business or commercial purposes. By executing this Note, Maker confirms (a)
having read and understood the provisions hereof and (b) Maker’s agreement with
all terms and conditions contained herein.

 

9. Waivers. MAKER AND ALL ENDORSERS, SURETIES, AND GUARANTORS HEREOF HEREBY
JOINTLY AND SEVERALLY WAIVE PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NON-PAYMENT OR DISHONOR, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE
OF PROTEST AND PROTEST OF THIS NOTE.

 

10. Funding Date. The Funding Date for this Note shall be the date on which
Holder disburses funds hereunder. IF THE FUNDING DATE IS LEFT BLANK, OR DOES NOT
REFLECT THE ACTUAL DATE HOLDER DISBURSES FUNDS HEREUNDER, MAKER HEREBY
AUTHORIZES HOLDER TO FILL IN THE CORRECT DATE AT THE TIME OF DISBURSEMENT.

 

11. Other Provisions. The provisions of this Note shall bind Maker and Maker’s
successors and assigns and shall benefit Holder and Holder’s successors and
assigns, including each subsequent holder, if any, of this Note.

 

[Signature Page Follows]

 

1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker, intending to be legally bound, has caused this Note
to be duly executed on the day and year first written above.

 

MAKER:

 

 

K-Sea Operating Partnership L.P.,

 

By its general partner

 

K-SEA OLP GP, LLC

 

 

 

 

 

X

 

 

Name: John J. Nicola

 

Title:   Chief Financial Officer

 

1-3

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

Collateral Schedule No.

 

Borrower:                   K-Sea Operating Partnership L.P.
Lender:                               Key Equipment Finance Inc.
Loan Amount:

 

1.                                       This Collateral
Schedule No.                  dated as of April       , 2006, is issued pursuant
to the Master Loan and Security Agreement, dated as of April       , 2006
(“Master Loan Agreement”), among K-SEA OPERATING PARTNERSHIP L.P., a Delaware
limited partnership, as Borrower, K-SEA Transportation Partners L.P., a Delaware
limited partnership, K-SEA Transportation Inc. a Delaware corporation, and Sea
Coast Transportation LLC, a Delaware limited liability company, as Guarantors,
and KEY EQUIPMENT FINANCE INC., and its assigns, as Lender.

 

2.                                       This Collateral Schedule is executed in
connection with the Promissory Note by Borrower, dated as of                 ,
2006, in the principal amount of $                  .

 

3.                                       The Note is secured by the First
Preferred Mortgage in the U.S. documented vessels identified below (individually
and collectively, “Vessel”).

 

4.                                       This Collateral Schedule incorporates
all terms and conditions of the Master Loan Agreement. Capitalized terms not
otherwise defined herein shall have the meanings described in the Master Loan
Agreement.

 

5.                                       Borrower hereby gives, grants and
assigns to Lender a security interest in and against the Collateral.

 

6.                                       The security interest in the Collateral
secures the payment and performance of any and all debts, Obligations and
liabilities of any kind or nature of Borrower to Lender, now existing or
hereafter arising, under the above-referenced Note and any renewals, extensions,
and modifications of the Note, and Borrower’s Obligations in connection
therewith under (i) a First Preferred Mortgage on said Vessel; (ii) the Master
Loan Agreement; (iii) the Assignment of Insurances; (iv) the Earnings
Assignment, and (v) this Collateral Schedule. The Collateral under this
Collateral Schedule does not secure Borrower’s Obligations under any other Note
or Collateral Schedule under the Master Loan Agreement.

 

7.                                       Collateral:

 

(a)                                  Vessel Name:

 

(b)                                 Official No.:

 

(c)                                  Hailing Port:

 

(d)                                 First Preferred Mortgage Date:

 

2-1

--------------------------------------------------------------------------------


 

together with all of such vessel’s engines, boilers, machinery, bowsprits,
sails, riggings, boats, anchors, chains, cable, tackle, apparel, furniture,
fittings, gear, tools, pumps, pipe, navigation equipment, propulsion equipment,
spare and replacement parts, fuel, lubricating and other oils, consumables and
other stores, equipment and all other appurtenances thereunto appertaining or
belonging, and such vessel’s freights, hire, earnings, issues, revenues and
profits, whether now or owned or hereafter acquired, whether on board or not,
and any and all additions, improvements and replacements hereafter made in, on
or to such vessels, or any part thereof, or in or to the equipment and
appurtenances aforesaid (all of the foregoing, together with such vessels’
freights, hire, earnings, issues, revenues and profits).

 

8.                                       Note Date:

 

Note Amount:  $

 

9.                                       Borrower is a limited partnership
organized in Delaware, and its Delaware Identification Number is:  3698236.

 

10.                                 Charters:

 

11.                                 Loan Documents. This Collateral
Schedule shall be subject to execution and delivery to Lender of:

 

(a)                                  Certified true copy of the Master Loan
Agreement;

 

(b)                                 Promissory Note executed by Borrower;

 

(c)                                  First Preferred Mortgage executed by
Borrower;

 

(d)                                 Assignment of Insurances executed by
Borrower;

 

(e)                                  Earnings Assignment executed by Borrower.

 

12.                                 Notices. For purposes of Section 13 of the
Master Loan Agreement, notices shall be delivered as follows:

 

If to Lender:                                                Key Equipment
Finance Inc.
66 South Pearl Street, 8th Floor
Albany, New York  12207
Attn:  Account Manager

 

If to Borrower:                                    K-Sea Operating Partnership
L.P.
3245 Richmond Terrace
Staten Island, New York  12207
Attn:  Chief Financial Officer

 

2-2

--------------------------------------------------------------------------------


 

This Collateral Schedule is effective as of the date first above written, upon
execution by Lender and Borrower.

 

Borrower:

Lender:

 

 

K-SEA OPERATING PARTNERSHIP L.P.

KEY EQUIPMENT FINANCE INC.

by its general partner

 

K-SEA OLP GP, LLC

 

 

By:

 

 

 

Name:

 

 

By:

 

 

Title:

 

 

Name:

 John J. Nicola

 

Title:

 Chief Financial Officer

 

 

2-3

--------------------------------------------------------------------------------